                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                      PORTLAND DIVISION


ROBERTB.,I                                                         Case No. 6:17-cv-01823-AC

                       Plaintiff,                                      OPINION AND ORDER
       v.

Commissioner of Social Security
Administration,

                       Defendant.

MARK A. MANNING
Harder, Wells, Baron & Manning, P.C.
474 Willamette Street
Eugene, OR 97401

KARLE. OSTERHOUT
Osterhout Berger Disability Law, LLC
521 Cedar way, Suite 200
Oakmont, PA 15139
       Of Attorneys for Plaintiff

BILLY J. WILLIAMS
United States Attorney
1
  In the interest of privacy, this opinion uses only the first name and the initial of the last name
of the non-governmental party in this case. Where applicable, this opinion uses the same
designation for a non-governmental party's immediate family member.

1 - OPINION AND ORDER
 RENATAGOWIE
 Assistant United States Attorney
 District of Oregon
 1000 SW Third Ave., Suite 600
 Portland, OR 97204-1011

  CATHERINE ESCOBAR
. Special Assistant United States Attorney
  Office of the General Counsel
  701 Fifth Ave., Suite 2900 MIS 221A
  Seattle, WA 98104-7075
          Of Attorneys for Defendant


                                         Opinion and Order

 ACOSTA, Magistrate Judge:

        Robert B. ("Plaintiff') seeks judicial review of the final decision by the Social Security

 Commissioner ("Commissioner") denying his application for Disability Insurance Benefits

 ("DIB") under Title II of the Social Security Act ("SSA"). This Court has jurisdiction to review

 the Commissioner's decision pursuant to 42 U.S.C. § 405(g). Based on a careful review of the

 record, the Commissioner's decision is AFFIRMED.

                                       Procedural Background

        Plaintiff filed for DIB on December 14, 2012, alleging disability as of December 12,

 2012, due to depression; anxiety; diabetes; high blood pressure; bone spurs; "lower neck injury;"

 "back injury;" bilateral shoulder arthritis; and bilateral shoulder bursitis.     Tr. 184.   His

 application was denied initially and upon reconsideration.     Tr. 16. A hearing was held on

 October 11, 2016, before an Administrative Law Judge ("ALJ"); Plaintiff was represented by an

 attorney, and testified, as did a vocational expert ("VE"). Tr. 35-74. On December 6, 2016, ALJ

 MaryKay Rauenzahn issued a decision finding Plaintiff not disabled.        Tr. 16-27.   Plaintiff

 requested timely review of the ALJ' s decision and, after the Appeals Council denied his request

 for review, filed a complaint in this Court. Tr. 1-3.
 2- OPINION AND ORDER
                                       Factual Background

       Born in 1962, Plaintiff was 50 years old on his alleged disability onset date. Tr. 25. He

completed high school, and previously worked as a tow truck driver. Tr. 185-86.

                                       Standard of Review

       The court must affirm the Commissioner's decision if it is based on proper legal

standards and the findings are supported by substantial evidence in the record. Hammock v.

Bowen, 879 F.2d 498, 501 (9th Cir. 1989). Substantial evidence is "more than a mere scintilla.

It means such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion." Richardson v. Perales, 402 U.S. 389, 401 (1971) (citation and internal quotations

omitted).   The comi must weigh "both the evidence that supports and detracts from the

[Commissioner's] conclusions."      Martinez v. Heckler, 807 F.2d 771, 772 (9th Cir. 1986).

Variable interpretations of the evidence are insignificant if the Commissioner's interpretation is

rational. Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005).

       The initial burden of proof rests upon the claimant to establish disability. Howard v.

Heckler, 782 F.2d 1484, 1486 (9th Cir. 1986).         To meet this burden, the claimant must

demonstrate an "inability to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected ... to last for a continuous

period of not less than 12 months." 42 U.S.C. § 423(d)(l)(A).

       The Commissioner has established a five-step sequential process for determining whether

a person is disabled. Bowen v. Yuckert, 482 U.S. 137, 140 (1987); 20 C.F.R. § 404.1502. First,

the Commissioner considers whether a claimant is engaged in "substantial gainful activity."

Yuckert, 482 U.S. at 140; 20 C.F.R. § 404.1520(b). If so, the claimant is not disabled.




3- OPINION AND ORDER
        At step two, the Commissioner evaluates whether the claimant has a "medically severe

 impairment or combination of impairments."         Yuckert, 482 U.S. at 140-41; 20 C.F.R. §

 404.1520( c). If the claimant does not have a severe impairment, he is not disabled.

        At step three, the Commissioner determines whether the claimant's impairments, either

· singly or in combination, meet or equal "one of a number of listed impairments that the

 [Commissioner] acknowledges are so severe as to preclude substantial gainful activity." Yuckert,

 482 U.S. at 140-41; 20 C.F.R. § 404.1520(d). If so, the claimant is presumptively disabled; if

 not, the Commissioner proceeds to step four. Yuckert, 482 U.S. at 141.

        At step four, the Commissioner resolves whether the claimant can still perform "past

 relevant work." 20 C.F.R. §§ 404.1520(£); 404.920(£). If the claimant can work, he is not

 disabled; ifhe cannot perform past relevant work, the burden shifts to the Commissioner.

        At step five, the Commissioner must demonstrate that the claimant can perform other

 work existing in significant numbers in the national or local economy. Yuckert, 482 U.S. at 141-

 42; 20 C.F.R. § 404.1520(g).      If the Commissioner meets this burden, the claimant is not

 disabled. 20 C.F.R. § 404.1566.

                                        The ALJ's Findings

        At step one of the sequential evaluation process outlined above, the ALJ found that

 Plaintiff had not engaged in substantial gainful activity since the alleged onset date, December

 12, 2012. Tr. 19.

        At step two, the ALJ determined Plaintiff had the following severe impairments: obesity;

 mild degenerative joint disease of the bilateral shoulders; partial left rotator cuff tear and

 adhesive capsulitis; diabetes mellitus; hypertension; panic disorder; headaches; insomnia; major
                                                         I

 depressive disorder; mild degenerative joint disease of the bilateral hips; and post-traumatic

 stress disorder ("PTSD"). Tr. 19. The ALJ found Plaintiffs chronic kidney disease; Vitamin D
 4- OPINION AND ORDER
 deficiency; epistaxis; autonomic dysfunction causing orthostasis and near syncope; and dyslexia

 to be non-severe impairments. Tr. 20.

           At step three, the ALJ found that Plaintiffs impairments, either singly or in combination,

• did not meet or equal the requirements of a listed impairment. Tr. 20-22. Because Plaintiff did

 not establish disability at step three, the ALJ continued to evaluate how Plaintiffs impairments

 affected his ability to work during the relevant period. The ALJ found Plaintiff had the residual

 functional capacity ("RFC") to perform modified light work as defined by 20 C.F.R. §§

 404.1567(b) except:

           He can perform tasks involving approximately 2 hours of standing/walking, and
           approximately 6 hours of sitting in an 8-hour workday (with normal breaks). He
           can occasionally push/pull up to 20 pounds occasionally, and up to 10 pounds
           frequently with the bilateral upper extremities. He must avoid overhead reaching
           with the bilateral upper extremities. He can ~~casionally climb stairs or ramps,
           but he must avoid climbing ladders, ropes, and scaffolds. He can occasionally
           stoop, but he must avoid crawling activities. He can understand, remember, and
           ca11'y out simple instructions that can be learned within 30 days. He can tolerate
           no more than occasional interaction with the public and co-workers. He must,
           therefore, not work directly with the public or in group tasks. He can tolerate no
           more than occasional supervisor contact in a low stress work environment
           involving occasional, if any, changes in work duties or work setting. He must
           avoid conveyor belt paced work and exposure to workplace hazards, such as
           moving mechanical parts and unprotected heights. Such tasks must involve no
           more than occasional reading. He must avoid computer use.

 Tr. 22.

           At step four, the ALJ found that Plaintiff was unable to perform his past relevant work as

 a tow truck driver. Tr. 25.

           At step five, based on the testimony of the VE and other evidence, the ALJ determined

 Plaintiff could perform other work existing in significant numbers in the national and local

 economy despite his impairments, including small products assembler II, electronics worker, and

 marker II. Tr. 26. Accordingly, the ALJ concluded Plaintiff was not disabled under the Act. Id.



 5- OPINION AND ORDER
                                           Discussion

       Plaintiff argues the Commissioner failed to adequately address: (1) the medical opinion

of Dr. Scott Alvord, Psy.D.; (2) his subjective symptom testimony; and (3) rebuttal evidence

submitted to the ALJ after the administrative hearing.

L.     Dr. Alvord's Medical Opinion

       The ALJ must provide clear and convincing reasons for rejecting the uncontradicted

medical opinion of a treating or examining physician, or specific and legitimate reasons for

rejecting contradicted opinions, so long as they are supported by substantial evidence. Bayliss v.

Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005). Nonetheless, treating or examining physicians

are owed deference and will often be entitled to the greatest, if not controlling, weight. Orn, 495

F.3d at 633 (citation and internal quotation omitted).      An ALJ can satisfy the substantial

evidence requirement by setting out a detailed summary of the facts and conflicting evidence,

stating his interpretation, and making findings. Morgan v. Comm 'r Soc. Sec. Admin., 169 F.3d

595, 600-01 (9th Cir. 1999). However, "the ALJ must do more than offer his conclusions. He

must set forth his own interpretations and explain why they, rather than the doctors', are

conect." Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1998) (citation omitted). Accordingly,

the ALJ's reasons for rejecting the treating and examining physicians must be specific and

legitimate, and supported by substantial evidence. See Garrison v. Colvin, 759 F.3d 995, 1012

(9th Cir. 2014).

       On August 24, 2016, Dr. Alvord performed Plaintiffs psychological evaluation. Tr. 968.

Dr. Alvord noted that Plaintiff exhibited intact thought processes, normal speech, intact memory,

adequate insight and judgment, and adequate abstract thinking.          Tr. 970-71.    Dr. Alvord

diagnosed Plaintiff with PTSD, major depressive disorder (recun-ent mild to moderate), and

panic disorder NOS. Tr. 972. Dr. Alvord opined that Plaintiff would have mild difficulty
6- OPINION AND ORDER
understanding and remembering simple instructions, carrying out simple instructions, and the

ability to make judgments on simple work-related decisions, and further opined that Plaintiff

would have moderate difficulty understanding and remembering complex instructions, caffying

out complex instructions, and making judgments on complex work-related decisions. Tr. 973.

Dr. Alvord also noted that Plaintiff would have moderate difficulty interacting with the public,

supervisors, and co-workers, and would have marked difficulty responding appropriately to usual

work situations and to changes in a routine work setting. Tr. 974.

       The ALJ accepted Dr. Alvord's opinions regarding Plaintiffs moderate difficulties with

social interactions and mild to moderate difficulties with understanding, remembering, and

carrying out instructions, as well as making judgments about simple and complex tasks, as

evidenced by the ALJ' s assessed RFC restricting Plaintiff to simple unskilled tasks with no more

than occasional social interaction in a low-stress work environment "involving no more than

occasional changes in setting or routine and no conveyor belt paced work." Tr. 25. The ALJ

rejected Dr. Alvord's finding that Plaintiff would have marked difficulty responding

appropriately to usual work situations and to changes in a routine work setting. Tr. 25. Despite

the ALJ's supposed "rejection" of Dr. Alvord's finding, it is clear from context that the ALJ also

believed Plaintiff suffered from a degree of limitation in responding to work situations and

changes in routine settings, as the assessed RFC limits Plaintiff to only "occasional, if any,

changes in work duties or work settings," as well as a low stress environment with minimal

interaction with others. Tr. 22. Thus, the ALJ did not entirely reject Dr. Alvord's opinion, but

instead disagreed with the level of limitation opined by Dr. Alvord. The ALJ's findings at Step

Three of the sequential process support such a conclusion: the ALJ found that Plaintiff had

moderate difficulties with social functioning and concentration, persistence, and pace. Tr. 21.



?-OPINION AND ORDER
       The ALJ rejected Dr. Alvord's opinion that Plaintiff would experience marked difficulty

responding to usual work situations or changes in routine because it was inconsistent with the

doctor's own findings during the psychological evaluation. See Bayliss v. Barnhart, 427 F.3d

1211, 1216 (9th Cir. 2005). Dr. Alvord found that Plaintiff exhibited low-average intellectual

ability, and maintained the concentration and persistence to spell "WORLD" c01Tectly forward

and backwards, calculate basic math equations, and recall words after five minutes during

testing. Tr. 971. Furthermore, Dr. Alvord noted that Plaintiffs thought content was normal and

he was capable of completing "simple chores," managing his finances, and independently

scheduling and attending his own appointments. Tr. 971. Thus, Dr. Alvord's examinations do

not reveal why he determined that Plaintiff would experience marked difficulty in normal

workplace situations, and actually show that Plaintiff functioned within nmmal limits during the

exam, despite stress and unce1iainty. Therefore, the ALJ did not e1T in finding that Plaintiff

experienced only moderate difficulty responding to usual workplace situations and changes in

routine, rather than marked difficulty.

       Plaintiff argues that the ALJ substituted her lay opinion for that of Dr. Alvord by stating

that the doctor's own findings contradict his opinion. Plaintiff reasons that "Dr. Alvord was

obviously aware of his own findings when he issued his opinion."          Pl's Br. 20 (emphasis

original). Plaintiffs position, however, is squarely at odds with both the role of the ALJ and

settled case law in this circuit: the ALJ is responsible for resolving ambiguities in the medical

evidence.   See Garrison, 759 F.3d at 1009.      Furthermore, the Ninth Circuit has held that

inconsistencies between a doctor's own treatment notes and their opinion is a clear and

convincing reason to reject that opinion. See Bayliss, 427 F.3d at 1216. To the extent that Dr.

Alvord' s opinion was ambiguous because his findings lacked any indication that Plaintiff would



8- OPINION AND ORDER
 have trouble maintaining a normal routine, the ALJ was empowered to, and did, resolve the

 ambiguity.

        Plaintiff further presents an alternative version of the medical evidence, detailing his

 history of anxiety and depression throughout the record, in support of Dr. Alvord's partially

 rejected finding. However, the records that Dr. Alvord reviewed did not evince any particular

 difficulties with changes in routine, and instead focused on Plaintiff's financial difficulties and

 lack of work. Tr. 353. Additionally, although the records that Plaintiff cites reflect depression

 and anxiety, they do not demonstrate evidence of marked difficulty with normal work situations

 or changes in routine. Indeed, the ALJ noted that Plaintiff stated that he was good at following

 written and spoken instructions, generally finished what he started, and didn't need reminders to

 go places. While Plaintiff also stated that he did not handle stress or changes in routine well, the

 ALJ at credited the testimony, at least in part, by finding that he was moderately impaired in the

 areas of concentration, persistence, and pace, and formulated an RFC consistent with moderate

 impairment.

        Plaintiff also argues the ALJ rejected findings' 'in addition to Dr. Alvord's opinion that

 Plaintiff would have marked difficulty responding to changes in the work environment. Dr.

 Alvord completed a "Medical Source Statement of Ability to do Work-Related Activities," in

 which the doctor opined about the restrictions outlined above, as well as a "Functional

 Assessment/Medical Source Statement," outlining Plaintiff's potential difficulties in the

 workplace. Tr. 972. Dr. Alvord opined that Plaintiff would not have difficulty performing

 simple and repetitive tasks, but would have difficulty performing detailed and complex tasks,

. accepting instructions from supervisors, interacting with co-workers and the public, performing

 work activities on a consistent basis without special or additional instructions, maintaining

 regular attendance, completing a normal workday or work week without interruption, and
 9- OPINION AND ORDER
dealing with the usual stress in the workplace. Tr. 972. Plaintiff argues that the ALJ failed to

explicitly reject these findings. However, Plaintiffs argument is inapposite. Dr. Alvord merely

stated that Plaintiff would have "difficulty" with some aspects of the workplace; he did not state

that Plaintiff was precluded from performing those activities. He then translated that "difficulty"

into specifics in a separate section of his opinion, where he stated the degree of difficulty

Plaintiff would likely experience (none, mild, moderate, marked, or extreme) in the workplace.

Tr. 973-74. The ALJ focused on the more detailed section of Dr. Alvord's opinion, which

directly c01Tesponded to the section in which Dr. Alvord stated that Plaintiff would have

"difficulty" with the workplace.       Accordingly, the ALJ implicitly rejected the less detailed

findings in her discussion of Dr. Alvord's "Medical Source Statement of Ability to do Work-

Related Activities," detailed above.

       Finally, Plaintiff also argued that the ALJ failed to give proper deference to Dr. Alvord's

level of expertise, given that Dr. Alvord was a consultative specialist.         See 20 C.F.R. §

404.1527(c)(5) (a specialist physician's opinion generally should be granted more weight in the

area of their specialty than a non-specialist physician). Plaintiffs argument is inapposite, as the

ALJ accorded great weight to the majority of the doctor's opinion and fo1mulated an RFC

consistent with the doctor's opined restrictions.      The ALJ only disagreed with the doctor

regarding the degree of impairment Plaintiff experienced in responding to normal workplace

situations and changes in routine. As such, Plaintiff has not demonstrated how the ALJ failed to

take into account the doctor's credentials when considering his opinion.

II.    Plaintiffs Subjective Symptom Testimony

       The Ninth Circuit relies on a two-step process for evaluating the credibility of a

claimant's testimony about the severity and limiting effect of the stated symptoms. Vasquez v.

Astrue, 572 F.3d 586, 591 (9th Cir. 2009) (citing Lingenfelter v. Astrue, 503 F.3d 1028, 1035-36
10- OPINION AND ORDER
 (9th Cir. 2007)). "First, the ALJ must determine whether the claimant has presented objective

 medical evidence of an underlying impairment which could reasonably be expected to produce

 the pain or other symptoms alleged." Lingenfelter, 503 · F .3d at 1036 (citation and quotation

 marks omitted). Second, absent evidence of malingering, "the ALJ can reject the claimant's

· testimony about the severity of her symptoms only by offering specific, clear and convincing

 reasons for doing so." Smolen v. Chafer, 80 F.3d 1273, 1281 (9th Cir. 1996). Fmiher, an ALJ

 "may consider ... ordinary techniques of credibility evaluation, such as the claimant's reputation

 for lying, prior inconsistent statements concerning the symptoms, . . . [or] other testimony that

 appears less than candid .... " Id. at 1284. However, a negative credibility finding made solely

 because the claimant's symptom testimony "is not substantiated affirmatively by objective

 medical evidence" is legally insufficient. Robbins v. Soc. Sec. Admin., 466 F.3d 880, 882 (9th

 Cir. 2006). Neve1iheless, the ALJ's credibility finding may be upheld even if not all of the

 ALJ's rationales for rejecting claimant testimony are upheld. See Batson, 359 F.3d at 1197.

        On March 29, 2013, Plaintiff completed an Adult Function Report detailing limitations

 on his ability to work. Tr. 210-17. Plaintiff alleged that his conditions affected his ability to

 reach, lift, drive, crawl, and use tools. Tr. 210. Regarding activities of personal care, Plaintiff

 stated that he required help dressing and bathing, and did not prepare his own meals or perform

 yard work. Tr. 212. Additionally, Plaintiff alleged that his conditions affected his ability to lift,

 squat, reach, sit, kneel, remember, complete tasks, concentrate, understand, and use his hands,

 and further stated that he could walk five to six blocks before requiring rest. Tr. 215. Plaintiff

 indicated that he generally finished what he started, followed written and spoken instructions

 well, and got along with authority figures, but did not handle stress or changes in routine well.

 Tr. 215-16.



 11- OPINION AND ORDER
        The ALJ rejected Plaintiffs subjective symptom testimony, but Plaintiff argues the ALJ

 erred by failing to consider his "exemplary" work history. However, Plaintiff has not cited any

 controlling authority stating that an ALJ is required to discuss a claimant's work history in the

 opinion, only that the ALJ is required to consider it. See 20 C.F.R. § 404.1529(c)(3). Here, it is

 plain that the ALJ considered Plaintiffs work record prior to his alleged disability onset date, as

 the ALJ questioned Plaintiff at length about his job at the administrative hearing. Plaintiffs

 argument, that consideration and discussion are equivalent in the regulations, is belied by the

 regulations themselves, which state that "[i]n determining whether you are disabled ... [w]e will

 consider all of your statements about your symptoms." If the terms "discuss" and "consider"

 were equivalent, an ALJ would be required to address every instance a claimant discussed their

· symptoms throughout the entire record, which would lead to opinions of unmanageable length.

 Therefore, the ALJ did not err by omitting a discussion of Plaintiffs work history in evaluating

 his subjective symptom testimony, and the ALJ's finding remains suppmied by clear and

 convincing evidence.

        Rebuttal Evidence Submitted to the ALJ

        At step five of the sequential process, the Commissioner bears the burden of proof

 establishing the claimant can perform work existing in significant numbers in the national

 economy. 20 C.F.R. § 404.1560(c). To satisfy her burden of proof, the Commissioner typically

 calls upon a VE to testify as to the number of jobs in the national economy that the claimant

 could perform, given their RFC. Tackett v. Apfel, 180 F.3d 1094, 1101 (9th Cir. 1999).

        The VE testified at Plaintiffs administrative hearing and stated that he was capable of

 performing the jobs of small products assembler II, electronics worker, and marker II, based on a

 hypothetical limiting Plaintiff to no more than occasional interaction with co-workers and

 supervisors, which was later incorporated in the RFC.       After the administrative hearing but
 12- OPINION AND ORDER
before the ALJ rendered her opm10n, Plaintiff submitted vanous objections to the VE's

testimony, including a letter from Paula Santagati, a "senior vocational rehabilitation counselor."

Tr. 241-84.    Ms. Santagati opined that any claimant limited to occasional contact with

supervisors and co-workers would be precluded from working at any job in the United States

because "the training and probationary period for any job would require more than occasional

interaction with co-workers and supervisors." Tr. 282. Ms. Santagati gave several examples of

entry-level jobs requiring a training period that, in her opinion, would preclude employment if a

claimant were limited to occasional interactions with co-workers and supervisors, including

cashiering for CVS or Shaw's Supermarket, dishwashing, Merry Maids, and jobs at Benchmark

Senior Living Communities. Tr. 282-83.

       Plaintiff argues that the ALJ committed harmful e1Tor by failing to address Ms.

Santagati' s "rebuttal evidence" in her decision. However, Plaintiffs argument is inapposite, as

the ALJ did address Ms. Santagati's opinion, albeit in an indirect way. Plaintiffs submitted a

"Post-Hearing Memorandum of Law & Objections," in conjunction with Ms. Santagati's

opinion. Tr. 241-84. The beginning of Plaintiffs memorandum contains a list of objections

refined into discrete arguments built on raw evidence in the latter portion of the memorandum,

including Ms. Santagati's opinion. Plaintiff objected to the jobs given by the VE, asserting the

VE's opinion was umeliable and unsupported by substantial evidence based on "current labor

market research and reliable sources of job information" indicating that the "positions would

require more than occasional interaction with coworkers and supervisors," and Plaintiff cited the

opinion of Ms. Santagati as a "reliable source[] of job info1mation." Tr. 247. Accordingly, Ms.

Santagati's opinion is subsumed into the larger objection, which advanced the theory that

Plaintiffs social limitations would preclude employment.        °The ALJ rejected the objection,

stating that the testifying VE based his conclusions on "training and professional experience,"
13- OPINION AND ORDER
 including "extensive expertise in the area of vocational rehabilitation." Tr. 246. Thus, the ALJ

 implicitly rejected Ms. Santagati's opinion, as the objection was based in part on the evidence

 she provided. Plaintiffs argument is quite narrow, and entirely premised upon the idea that the

 ALJ completely omitted any discussion of Ms. Santagati's rebuttal evidence. However, because

· the ALJ gave legally sufficient reasons to rebut the objection and that objection was linked to the

· rebuttal evidence, the ALJ did not err. While Plaintiff argues that the Hearings, Appeals, and

 Litigation Manual ("HALLEX") § I-2-5-55 and Parker v. Colvin2 compel a remand for

 additional proceedings based on umefuted post-hearing evidence, because the ALJ addressed

 Ms. Santagati' s statement in her opinion, the HALLEX provision is inapposite.

        Furthermore, even assuming the ALJ's rejection of Ms. Santagti's opinion was too

 attenuated to satisfy the legal standard, the Court would remain unpersuaded by Plaintiffs

 argument. Ms. Santagati's letter is dated October 1, 2015, while the administrative hearing took

 place on October 11, 2016; she could not have considered Plaintiffs case when she gave her

 opinion. This is further evidenced by the complete lack of details relevant to Plaintiff in Ms.

 Santagati's opinion, including any reference to the VE's testimony or Plaintiffs particular

 impairments. To have any evidentiary value, VE testimony must be based upon a complete

 hypothetical incorporating the entirety of a claimant's impairments. Embrey v. Bowen, 849 F.2d

 418, 422 (9th Cir. 1988). It is clear Ms. Santagati had no grasp of the totality of Plaintiffs

 impairments and, therefore, could not give an opinion based on a complete hypothetical or


 2
   Plaintiffs reliance on Parker is misplaced. 2015 LEXIS 21390, at *3 (9th Cir. 2015). Plaintiff
 states that Parker stands for the proposition that "if a claimant raises an objection about the VE's
 opinion, the ALJ must rule on the objection and discuss any ruling in the decision (quoting
 HALLEX § I-2-5-55)." This citation would, seemingly, provide binding authority for Plaintiffs
 argument, as the Ninth Circuit would have empowered the HALLEX provision with precedential
 value. However, the quoted language originates from a stipulated Order of Remand between the
 paiiies signed by a court mediator, rather than a panel of judges. As such, Parker provides no
 more persuasive authority than the HALLEX itself.
 14- OPINION AND ORDER
understanding of the case. Accordingly, the Court finds that Ms. Santagati's opinion is not

probative "rebuttal evidence," given that it fails the legal standard for VE testimony such that no

"reasonable mind" could accept its conclusion. See Farias v. Colvin, 519 Fed. Appx. 439, 440

(9th Cir. 2013) (evidence must be relevant and of such quality that a "reasonable mind might

accept [it] as adequate" to support a legally sufficient conclusion).

       The court's finding that Ms. Santagati's opinion is not probative is supp01ied by the

finding of other comis. Plaintiffs attorney has submitted Ms. Santagati's boilerplate opinion to

many federal courts around the country, the majority of which have found that it does not

represent evidence wo1ihy of reversal. See, e.g., Kidd v. Berryhill, 5:17-CV-420-REW, 2018

WL 3040894, at *4-5 (E.D. Ky. 2018) (rejecting Ms. Santagati's opinion because it states

"utterly nothing" about the claimant's "life, health, ability to work, or case"); Lara v. Berryhill,

Civil Action No. B-17-77, 2017 WL 7790109, at *8-9 (S.D. Texas 2017) (rejecting Ms.

Santagati's opinion); Curtis B. v. Comm'r of Soc. Sec. Admin., Case No. C17-1893 BAT, 2018

WL 4735624, at *4-5 (W.D. Wash. 2018) (rejecting Ms. Santagati's opinion because it is

"entirely divorced from any fact in this case and does not demonstrate the VE testimony was

incorrect"); Koehler v. Berryhill, Case No. 17-cv-03487-RMI, 2018 WL 3861725, *3-4 (N.D.

California 2018) (Ms. Santagati's opinion provided no basis for remand). Therefore, Plaintiff

has not established a basis for remand and the Court declines to overturn the ALJ' s decision.

                                            Conclusion

       Based on the foregoing, the Commissioner's decision denying Plaintiffs application for

DIB is AFFIRMED.

       DATED this      llf-!ik ofNovember, 201         .


                                                              John V. Acosta
                                                      Un't d States Magistrate Judge
15- OPINION AND ORDER
